Citation Nr: 9914056	
Decision Date: 05/21/99    Archive Date: 05/26/99

DOCKET NO.  96-49 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for depression.

3.  Entitlement to service connection for bilateral hearing 
loss.

4.  Entitlement to service connection for a chronic back 
disability.

5.  Entitlement to service connection for a chronic 
nose/throat disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

K. J. Loring, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1943 to 
October 1945.

This matter arises from September 1996 and January 1997 
rating decisions from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Wichita, Kansas, which denied the 
benefits sought on appeal.  The case has been referred to the 
Board of Veterans' Appeals (Board) for resolution.  


FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy 
during service and there is no credible supporting evidence 
that he experienced the claimed service stressors upon which 
the diagnosis of PTSD was based. 

2.  There is no medical evidence of a nexus between diagnosed 
adjustment disorder and depression and military service.

3.  There is no medical evidence of hearing loss at 
separation and no medical evidence of a nexus between 
currently diagnosed hearing loss and service.

4.  There is no medical evidence of a current back disability 
that is related to military service.

5.  There is no medical evidence of a chronic nose/throat 
disability that is related to military service.


CONCLUSIONS OF LAW

1.  Post traumatic stress disorder was not incurred during 
military service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 
1991); 38 C.F.R. §§ 3.102, 3.303 (1998). 

2.  The claims of entitlement to service connection for 
depression, a chronic back disability, bilateral hearing 
loss, and a chronic nose/throat disability, are not well 
grounded.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that the veteran's 
substantive appeal of November 1996 was to the RO's denial of 
the veteran's claim for service connection for depression.  
Subsequent to an RO hearing in December 1996, the veteran was 
denied service connection for PTSD.  The hearing officer 
found that the veteran was not entitled to service connection 
for PTSD.  The RO has issued statements of the case as to 
both PTSD and depression as separate conditions.  The Board 
acknowledges that both claims arise from the same set of 
facts and both are psychiatric disorders.  However, the 
standard of proof for PTSD is somewhat different than for 
depression and the PTSD claim is well grounded, whereas the 
depression claim is not.  Therefore, the Board will treat 
each claim separately.   

I.  Service Connection for PTSD

In order to establish a well-grounded claim for PTSD there 
must be medical evidence establishing a clear diagnosis of 
the condition; credible supporting evidence that the claimed 
in-service stressor actually occurred; and a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  Gaines 
v. West, 11 Vet. App. 353, 357-58 (1998); Cohen v. Brown, 10 
Vet. App. 128, 138-39 (1997); 38 C.F.R. § 3.304(f) (1998).   

The veteran has established the presence of a well-grounded 
claim as he has a current diagnosis of PTSD that is related 
to service.  However, he must further provide credible 
evidence to support his contentions that the claimed in-
service stressors actually occurred.  38 C.F.R. § 3.304(f).  
The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether or not the veteran 
engaged in combat with the enemy.  38 U.S.C.A. § 1154(b); 
38 C.F.R. §§ 3.303, 3.304(f); West v. Brown, 7 Vet. App. 70, 
75 (1994).  If there is no combat experience, or if there is 
a determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Mere service 
in a combat zone is not sufficient.  Zarycki v. Brown, 6 Vet. 
App. 91, 99 (1993).

In the first instance, the Board must consider whether the 
veteran engaged in combat, which would allow for relaxed 
evidentiary requirements in establishing that a service-
induced stressor occurred.  38 U.S.C.A. § 1154(b).  After 
reviewing the evidence of record, the Board concludes that 
the veteran did not engage in combat with the enemy.  The 
veteran's military occupational specialty (MOS) as identified 
in his service personnel records and WD Form 53-55, was that 
of a photographic lab technician.  The historical reports of 
the veteran's squadron, the 2D Photographic Technical 
Squadron of the 8th Reconnaissance Wing of the 8th Air Force, 
show that the squadron was involved in aerial photography and 
reconnaissance.  There is no indication that the squadron in 
general, or the veteran in particular, was engaged in combat.  
Nor does the veteran allege that his stressor arose from 
combat, but rather from his experience photographing 
survivors of Nazi concentration camps at Dachau and 
Buchenwald.  

Accordingly, as 38 C.F.R. § 1154(b) is not for application, 
the veteran must provide independent evidence to corroborate 
his presence on the ground at Dachau and Buchenwald.  
Unfortunately, the evidence of record provides no such 
corroboration.  
In an attempt to verify the veteran's report of stressors, 
the RO obtained lengthy documentation from the U.S. Armed 
Services Center for Research of Unit Records (USASCRUR) 
regarding the squadron he was assigned to as a lab 
technician.  The historical record from the squadron 
indicates that the 8th Reconnaissance Wing performed aerial 
photography and mapping.  The A2 section in particular, was 
involved in pinpointing German POW camps and obtaining aerial 
photographs.  There was no evidence to show that there was 
any ground photography conducted by the veteran's section or 
that his squadron was involved in actual liberation of the 
concentration camps.  There was a reference to a combat 
photography section and a notation that the reconnaissance 
section helped the combat photographers attach cameras to 
their planes, but there was no evidence to indicate that the 
veteran was part of the combat photography section.  

The veteran testified at his December 1996 RO hearing that he 
was sent by his sergeant to photograph the Nazi concentration 
camps, but that there was no order which accompanied his 
assignment.  He further testified that he was present at the 
liberation of these camps and was required to photograph the 
survivors in their various states of starvation.  He stated 
that he did have photographs that he had brought home with 
him but that he burned them many years ago when his 
granddaughter was born.  

In conjunction with his claim, the veteran was afforded a VA 
examination in August 1997.  He reported intrusive memories, 
nightmares of combat during World War II, and depression.  He 
also reported treatment in the early 1990's for the same 
symptoms.  He reported that he had been depressed over his 
military experiences since his separation from service.  He 
stated that "his main stressor was exposure to World War 
I"[sic].  He reported that he was sent to the concentration 
camps at Dachau and Buchenwald to "document everything he 
saw around him," including corpses, emaciated prisoners, and 
that some of the photos were later used at the Nuremberg 
trials.  The examiner found that the symptoms described by 
the veteran were consistent with a DSM IV diagnosis of PTSD 
and depression.  His Axis I diagnosis was reported as: PTSD, 
chronic, severe; depression, not otherwise specified, 
chronic, severe.  

In reviewing the evidence of record, the Board can only 
conclude that the preponderance of the evidence is against 
the veteran's claim.  While the Board accepts that the August 
1997 diagnosis of PTSD was based on the adequacy of the PTSD 
symptomatology and the sufficiency of a claimed in-service 
stressor, there is no credible supporting evidence that the 
claimed in-service stressor actually occurred.  See 38 C.F.R. 
§ 3.304(f); Cohen, 10 Vet. App. at 138-39.  The claimed 
stressors of having photographed scenes at Dachau and 
Buchenwald have not been verified.  As previously noted, 
under the current legal requirements of verification of 
stressors for a non-combat veteran, there must be some 
competent evidence to show that the alleged stressors 
occurred and corroboration by "credible supporting 
evidence."  Moreau v. Brown 9 Vet. App. 389, 395 (1996).  

In the present case, the veteran has failed to establish that 
any of his alleged stressors occurred, thus eliminating the 
possibility of a nexus between any diagnosis of PTSD and 
military service.  Accordingly, his claim must be denied.

The Board considered and found no evidence in relative 
equipoise, such that would require application of the 
doctrine of reasonable doubt.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).   

II.  Service Connection for Depression, Hearing Loss, a 
Chronic Back
Disability, and a Nose/Throat Disability

Generally, service connection may be established for a 
disability resulting from personal injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted within the 
line of duty if the disability is not a result of the 
veteran's own willful misconduct.  38 U.S.C.A. §§ 1110 (West 
1991); 38 C.F.R. § 3.303(a) (1998).  With chronic disease 
shown as such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  In addition, service 
connection may be established for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

However, before proceeding to review the merits of the claim, 
the Board must first evaluate whether veteran has crossed the 
threshold of establishing a well-grounded claim for service 
connection.  In this regard, the veteran must submit evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is meritorious or capable of 
substantiation.  38 U.S.C.A. § 5107(a).  To satisfy the 
burden of establishing a well-grounded service connection 
claim, there must be: a medical diagnosis of a current 
disability; evidence of an incurrence or aggravation of a 
disease or injury in service, as shown through medical or, in 
certain circumstances, lay evidence; and medical evidence of 
a nexus between the in-service injury or disease and the 
current disability.  Where the determinative issue involves 
medical causation, competent medical evidence showing that 
the claim is plausible is required.  Epps v. Gober, 126 F.3d 
1464 (1997). 

Alternatively, the United States Court of Appeals for 
Veterans Claims (formerly the United States Court of Veterans 
Appeals, (Court)), has indicated that a claim may be well 
grounded based on application of the rule for chronicity and 
continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 (1997).  
The Court held that the chronicity provision applies where 
there is evidence, regardless of its date, which shows that a 
veteran had a chronic condition either in service or during 
an applicable presumption period and that the veteran still 
has such condition.  That evidence must be medical, unless it 
relates to a condition that the Court has indicated may be 
attested to by lay observation.  If the chronicity provision 
does not apply, a claim may still be well grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Savage, 10 Vet. 
App. at 498.


A.  Depression

The veteran filed a claim for service connection for 
depression in May 1996, asserting that his condition was 
related to bombing runs during World War II.  Service medical 
records are completely devoid of complaints or clinical 
findings with respect to depression or any other 
psychological disorder.  A February 1975 private medical 
report of an evaluation for syncopal episodes noted that the 
veteran had significant emotional problems of long standing 
that did not seriously incapacitate him.  However, there was 
no record of any related diagnosis.  

The initial record of a diagnosis of depression is a May 1995 
VA psychological evaluation.  The veteran presented 
complaining of sleep disturbance, suicidal ideation, and 
memory problems.  His diagnosis was reported as adjustment 
disorder with depressed mood, chronic, due to physical pain 
and physical restrictions.  The veteran reported that he had 
been depressed for over thirty years, primarily because of 
back pain which he had "for over two thirds of his life."  
He also had a number of other physical problems which 
prevented him from using heavy equipment which he needed in 
his manufacture of wooden craft projects.  The veteran was 
referred to psychology for his complaints regarding post-
traumatic stress related to reported photography of the 
liberation of concentration camps during World War II.  The 
veteran was evaluated in the VA mental health clinic and 
diagnosed as having adjustment disorder with depressed mood, 
chronic, due to physical pain and physical restrictions.  
There was no evidence to show that the depression was related 
to, or the result of, military service. 

In order to establish a well-grounded claim with respect to 
depression, there must be medical evidence of a nexus between 
the depression and service.  There is no such evidence in the 
instant case.  The veteran's initial diagnosis of depression 
is shown in May 1995, more than fifty years after separation 
from service.  Moreover, the VA mental health clinical 
evaluation related the veteran's depression to his physical 
disabilities, none of which are service-connected.  

While the Board took note of the February 1975 private 
medical report indicating "significant emotional problems of 
long standing," there was no diagnosis accompanying the 
statement.  Even assuming, arguendo, that there was a 
diagnosis of depression, it still occurred more than thirty 
years after separation from service.  The veteran's private 
medical records reflect prescribed medication for anxiety and 
nervousness, but there is no evidence to relate any 
symptomatology to military service.  

The only evidence of record to support the veteran's 
contentions that he has depression as a result of his 
military service, is his own statement.  (The VA examiner's 
August 1997 diagnosis was depression, not otherwise 
specified.  There was nothing to link the depression to 
service).  Moreover, as a layperson, the veteran is not 
competent to offer a medical diagnosis or determine the 
etiology of a medical condition.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  Thus, his statement is not 
sufficient to lay the foundation of a well-grounded claim.   

B.  Bilateral Hearing Loss

The veteran contends that his currently diagnosed hearing 
loss is a result of noise exposure suffered during service.  
He contends that he worked around aircraft regularly without 
the benefit of hearing protection.  The service medical 
records show no complaints or clinical findings with respect 
to defective hearing.  The veteran's October 1945 separation 
examination report indicated that hearing was 15/15 in both 
ears.  There was no diagnosis of defective hearing.  The 
initial record of defective hearing is in April 1996 when VA 
and private medical records reveal an acute onset of left ear 
hearing loss.  The veteran was subsequently diagnosed as 
having a small brainstem infarct with resulting left ear 
deafness.  A VA audiogram performed in April 1996 also noted 
that the veteran had vascular pathology resulting in no 
hearing in his left ear.  

As noted previously, without medical evidence of a nexus 
between a current disability and military service, a claim 
remains not well grounded.  In the instant case, the veteran 
has failed to establish that his claim is plausible or 
capable of substantiation.  See 38 U.S.C.A. § 5107(a); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
Notwithstanding his testimony during the December 1996 
hearing that he was exposed to acoustic trauma, his 
separation examination report reflected normal hearing.  
Moreover, his current hearing loss has clearly been 
attributed to a cerebrovascular accident.  Therefore, the 
claim must be denied as not well grounded.

C.  Service Connection for a Chronic Back Disability

The veteran reports that he has had problems with his back 
since service.  His service medical records showed complaints 
of mid-back pain in August 1943.  The medical officer 
reported that the veteran had fallen from a horse three years 
earlier but received no medical care at that time.  
Radiographs of his back were negative.  He was referred for 
infrared treatment to the dorsal spine for two weeks.  The 
remaining service medical records are without complaints or 
clinical findings regarding the veteran's back.  His 
separation examination report was negative for a 
musculoskeletal disability.  

During his December 1996 hearing, the veteran testified that 
he did not recall any treatment in 1943 and he further stated 
that he never fell from a horse.  He testified that he did 
not know where the doctor's statement came from.  He stated 
that he believed he injured his back in May 1945 during the 
liberation of France.  He testified that he was pulled in 
several different directions by rejoicing people in Brussels, 
Belgium, causing injury to his back.  He further stated that 
he was intoxicated for two days thereafter and could not say 
how, specifically, he injured his back, but that it had not 
been the same since that time.

VA outpatient and private treatment records covering the 
period from December 1986 through November 1996 show various 
complaints of low back pain and diagnoses of degenerative 
changes of both the thoracic and lumbar spine and recurrent 
lumbar strain.  However, there is no medical evidence linking 
any of these conditions to service.  Indeed, the initial 
diagnosis of arthritis is noted in 1995, some fifty years 
after separation from service.  A VA examination report of 
November 1996 was negative for a disability of the thoracic 
spine.  

In evaluating the evidence of record, the Board finds that 
the veteran has failed to cross the initial threshold of 
establishing a well-grounded claim.  He has no diagnosed back 
disability, and there is no medical diagnosis of an injury 
during service.  Nor is there medical evidence to establish a 
nexus between any current disability and military service of 
more than fifty years ago.  Despite his testimony that he 
injured his back in May 1945, there is no medical diagnosis 
of disability to support his contention.  While his testimony 
is deemed credible, he is nonetheless a lay person, and he is 
not competent to offer a diagnosis or etiological basis for 
his back condition.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Accordingly, his claim must be denied as not well 
grounded.
 
D.  Service Connection for Chronic Nose/Throat Disability

The veteran maintains that he has a chronic condition 
involving his nose and throat that began during service.  
Service medical records show treatment for acute pharyngitis 
in July 1943 and again in January 1945.  His separation 
examination report was negative for complaints or clinical 
findings regarding nose or throat.  A chest X-ray was 
negative.  Private medical records show complaints of a sore 
throat and cough in January 1983, and a diagnosis of 
pharyngitis in December 1985.  VA outpatient records show no 
diagnosis or treatment with respect to nose and throat.  A VA 
examination report of November 1996 noted the veteran's 
complaints of recurrent nasal congestion and episodic sinus 
congestion as well as a nagging, irritable dry, cough.  The 
clinical examination report was essentially negative.  The 
veteran was diagnosed as having vasomotor rhinitis with 
episodic sinusitis, recurrent, and pharyngitis, with cough 
paroxysms, chronic, continuous.  

The veteran offered no testimony regarding his nose and 
throat during his December 1996 hearing.  

After a review of the pertinent records, the Board concludes 
that the veteran's claim is not well grounded.  Despite the 
diagnosis of chronic rhinitis and chronic pharyngitis, there 
is no medical evidence to show that the veteran had a chronic 
condition during service, and there is no medical evidence of 
continuity of symptomatology to establish that either 
condition had its onset during service.  The veteran was 
diagnosed with acute pharyngitis in July 1943 and January 
1945, with a completely negative separation examination 
report.  The earliest next record of pharyngitis is in 
December 1985, more than forty years later.  There is no 
record of a diagnosis of rhinitis until November 1996.  
Notwithstanding the veteran's complaints that his condition 
has been in existence since service, there is simply no 
medical evidence to establish the presence of pharyngitis 
over the forty years since separation.  While he can attest 
to the presence of a cough or sore throat, his testimony is 
not sufficient to establish a diagnosis of a chronic 
condition.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Nor is there any medical evidence linking the present 
condition to service or reported symptomatology.  See Savage, 
10 Vet. App. at 498.  With respect to the vasomotor rhinitis, 
there is no previous diagnosis of such condition and no 
medical nexus relating the current diagnosis to service.  
Accordingly, the veteran's claim must be denied as not well 
grounded. 

E.  Summary

In the present case, the veteran has failed to show that his 
claims for service connection for depression, bilateral 
hearing loss, a chronic back disability, or a chronic 
nose/throat disability are plausible; there is no medical 
evidence linking any of the conditions to military service.  

In reaching the decision that the foregoing claims for 
service connection are not well-grounded, the Board 
recognizes that all of the claims, with the exception of 
service connection for a nose/throat disability, are being 
disposed of in a manner that differs from that used by the 
RO.  The RO denied the veteran's claims on the merits.  
However, the Court has held that "when an RO does not 
specifically address the question whether a claim is well 
grounded but rather, as here, proceeds to adjudication on the 
merits, there is no prejudice to the veteran solely from the 
omission of the well-grounded analysis."  Meyer v. Brown, 9 
Vet. App. 425, 432 (1996).

The Board also considered and found no circumstances in this 
matter which would constitute notice to the VA that relevant 
evidence may exist or could be obtained, which, if true, 
would serve to render plausible his claims for service 
connection denied herein.  See McKnight v. Gober, 131 F.3d 
1483 (Fed.Cir. 1997).   

In addition, as this decision explains the need for competent 
medical evidence linking the claimed disabilities to military 
service, the Board views its discussion above sufficient to 
inform the veteran of the elements necessary to complete his 
application for service connection for the claimed 
disabilities.  See Robinette v. Brown, 8 Vet. App. 69, 77 
(1995).  


ORDER

Entitlement to service connection for PTSD, depression, 
bilateral hearing loss, a chronic back disability, and a 
chronic nose/throat disability, is denied.



		
	BRUCE KANNEE 
	Member, Board of Veterans' Appeals



 

